Citation Nr: 0425427	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, to include entitlement to a separate 
evaluation for each ear.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied service connection 
for a bilateral hearing loss disability and which granted 
service connection for tinnitus and assigned an initial 10 
percent evaluation.  The veteran appeals with respect to the 
service connection denial and the initial 10 percent rating 
assignment for tinnitus.  This matter was previously before 
the Board in January 2004, when it remanded the appeal for 
additional action.  The Board is satisfied that, to the 
extent possible, that action is complete, so that the Board 
may now proceed with its appellate review of the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and entitlement to a higher/separate rating for 
tinnitus.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran does not evidence a right ear hearing loss 
disability as defined for VA compensation purposes.

3.  A left hearing loss disability was first manifested many 
years subsequent to service discharge and is not 
etiologically related to the veteran's active service.

4.  The veteran is already in receipt of a 10 percent rating, 
the schedular maximum, for service-connected tinnitus.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred 
during active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for service-connected 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (prior and subsequent to June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).  

In this case, the veteran filed his claim for service 
connection for a bilateral hearing loss disability in July 
2002, after the enactment of the VCAA.  The RO's initial 
unfavorable decision was made in January 2003, only after the 
veteran had been provided notice of VCAA provisions in July 
2002, in accordance with Pelegrini, supra.  

Specifically, in a letter dated in July 2002, the RO 
acknowledged receipt of the veteran's claims of entitlement 
to service connection for hearing loss and tinnitus, advised 
him of his role in the claims process and asked him to submit 
certain information.  The RO advised the veteran that 
evidence that a current disability related to an injury, 
disease or event in service was needed to support a claim for 
service connection.  The letter specifically explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records from Federal agencies, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records, and, for private 
records, to provide the appropriate release.  The RO enclosed 
VA Form 21-4138 for the release of records relevant to his 
claim, and specifically noted that private treatment records 
from doctors other than Dr. Foss were desired.  The RO also 
advised the veteran that a VA examination might be scheduled 
to obtain evidence relevant to his current disability status 
but that he could submit other evidence such as lay 
statements relevant to his claim.  Additionally, the RO 
advised the veteran that he was ultimately responsible for 
providing information and evidence to VA and that he should 
advise VA as to any additional information or evidence he 
wanted considered in connection with his claim.  The veteran 
responded in August 2002, stating that he had no further 
medical evidence to submit in relation to his claims.  

Additionally, in the January 2003 rating decision and the 
February 2003 statements of the case the RO notified the 
veteran of the evidence considered and the reasons and bases 
for the determination made in his claim for service 
connection for a bilateral hearing loss disability.  In the 
statement of the case the RO included a recitation of 
governing laws and regulations, with reference to the United 
States Code provisions of the VCAA.  Finally, throughout his 
appeal the veteran has been provided with contact information 
in the event he had any additional evidence or information, 
or any questions, for VA.  Based on the above, the Board 
finds that the veteran has been afforded appropriate notice 
under the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the above, the Board finds that the veteran 
has been afforded appropriate notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's hearing loss claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The claims file contains the veteran's statements 
as well as a private letter and audiogram report from Dr. 
Foss identified by the veteran as pertinent to the appeal. 
The RO attempted to obtain the veteran's service medical 
records but the National Personnel Records Center (NPRC) 
advised the RO that such may have been destroyed in a 1973 
fire and official sources have certified as to the 
unavailability of service records pertinent to the veteran.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's hearing loss claim.  
38 U.S.C.A.§ 5103A (d).  The veteran was afforded VA 
audiological examinations in August 2002 and June 2004.  The 
Board acknowledges the veteran's argument, put forth in a 
July 2004 statement, that the VA examinations relied on by VA 
do not comport with 38 C.F.R. § 3.328 (2003) insofar as an 
independent medical opinion was not needed in this case.  See 
38 C.F.R. § 20.901 (2003).  The Board agrees that the issue 
presented is neither complex nor controversial as to justify 
the solicitation of an opinion from an independent medical 
expert.  Rather, the questions presented on appeal are 
limited to whether the veteran has a hearing loss disability 
as defined for VA purposes under 38 C.F.R. § 3.385, and, 
whether any present hearing loss disability is related to 
service.  The private record submitted by the veteran, 
however, was not sufficient for VA purposes insofar as it did 
not appear that the private medical professional utilized the 
standards of testing required by VA to show the existence of 
a hearing loss disability.  Nor did it appear that the 
private examiner considered a complete and full history 
pertinent to the veteran's claimed disability.  For these 
reasons the VA examinations of record were obtained, as 
necessary to ensure adjudication based on a complete and 
accurate history and using standards required by governing VA 
laws and regulations.  The Board has included consideration 
of both the private and VA examination results in its 
appellate review.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

In regards to the veteran's claim for a higher/separate 
rating for tinnitus, the Board emphasizes that the veteran's 
argument on appeal is limited to his interpretation of 
governing legal authority.  He does not argue that his 
already service-connected disability has increased in 
severity or that such disability results in an unusual 
disability picture.  Rather, he asserts that application of 
existing law to the existing facts supports the assignment of 
separate 10 percent ratings: one 10 percent rating for each 
ear.  In a precedential opinion, VA's Office of General 
Counsel ruled that under 38 U.S.C.A. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability 
ratings for each ear for service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all Department 
officials and employees.  VAOPGCPREC 2-2004 (March 9, 2004); 
see also VAOPGCPREC 5-2004 (June 23, 2004).

In any event, in the February 2003 rating decision and in the 
June 2004 statement of the case, the RO advised the veteran 
that his 10 percent disability rating represented the highest 
schedular evaluation possible for tinnitus.  In these 
circumstances, where there is no legal basis for a higher 
schedular evaluation and no arguments have been made relevant 
to entitlement to an extraschedular rating, a remand for 
additional notification or development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  And, because the RO provided the 
veteran with specific notice relevant to the legal basis for 
the denial of his claim, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton 
v. Brown, 9 Vet. App. 553, 567 (1996).

Entitlement to Service Connection for a Hearing Loss 
Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (2003).

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran argues that his current hearing 
loss is related to in-service noise exposure.  The relevant 
evidence includes a June 2002 letter and audiogram from Dr. 
C. Foss, and VA audiological examinations, dated in August 
2002 and June 2004, respectively.  

A statement from Dr. C. Foss, dated in June 2002, sets out 
that the veteran has "bilateral moderate high frequency 
sensorineural hearing loss with decrease (sic) auditory 
discrimination ability."  Dr. Foss opined that due to the 
veteran's "history of being exposed to the noise of 
howitzers and antiaircraft guns, while serving in the 
military during the late 1950s, it is quite likely that this 
was the beginning of [the veteran's] hearing loss."  The 
audiogram provided by Dr. Foss appears to show hearing loss 
as defined by 38 C.F.R. § 3.385; however, it is unclear 
whether the appropriate puretone audiometry tests were 
employed as required by VA in the evaluation of hearing 
impairment, and, a notation indicates that the Maryland CNC 
test was not used to assess speech recognition.  See 
38 C.F.R. § 4.85(a).  

In contrast, the two VA examinations of record include note 
of a complete history of the veteran's noise exposure and 
were conducted using the proper tests as required by VA.  The 
veteran first presented for a VA audiological examination in 
August 2002, where he reported exposure to gunfire on a daily 
basis while in service.  The veteran indicated his hearing 
was generally satisfactory except in noisy environments.  He 
reported that post-service, he farmed briefly, then worked 
for a seed company.  Diagnostic and clinical tests indicated 
hearing to be within normal limits for rating purposes.  
Although a slight high frequency loss was noted in both ears, 
on audiometric testing, the pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
30
LEFT
5
10
15
30
30

Speech discrimination ability was 94 percent correct in the 
right ear and 98 percent correct in the left ear.  These 
results do not demonstrate a hearing disability as defined by 
38 C.F.R. § 3.385.  

The veteran presented for a second VA audiological 
examination in June 2004, where he again reported in-service 
noise exposure on a daily basis.  He indicated his hearing to 
be fair, with the exception of noisy environments.  
Diagnostic and clinical tests indicated hearing to be within 
normal limits in the right ear, despite a mild to moderate 
high frequency loss.  Testing in the left ear indicated 
normal hearing at 250-2000 hertz, with a mild to moderate 
sensorineural hearing loss at 3000-8000 hertz.  On 
audiometric testing, the pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
5
10
20
30
45

Speech discrimination ability was 96 percent correct in the 
right ear and 92 percent correct in the left ear.  For VA 
purposes, these results demonstrate a hearing loss disability 
in the left ear, but not in the right ear.  See 38 C.F.R. § 
3.385. 

The Board thus notes that, absent competent evidence of a 
current right ear hearing loss disability, there is no basis 
for a grant of service connection in that ear.  The record 
contains two competent examination findings that the 
veteran's right ear hearing is within normal limits.  The 
private test that appears to demonstrate hearing loss in the 
right ear meeting 38 C.F.R. § 3.385 was not performed using 
appropriate VA testing and, in any case, is outweighed by the 
latter two examinations refuting the existence of a right ear 
hearing loss disability.  There is no other competent medical 
evidence of record showing a right ear hearing loss 
disability and the veteran, as a layperson, is not competent 
to establish the existence of such disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

With respect to the left ear, the June 2004 examiner opined 
that it was not likely that the veteran's left sided high 
frequency hearing loss was related to military service.  
Instead, the examiner felt presbycusis, or old age, was a 
contributing factor to the veteran's left ear hearing loss 
disability.  The examiner based that conclusion on a review 
of the record and consideration of the veteran's past 
history, to include reported in-service noise exposure.  The 
examiner found, however, that as the veteran's left ear 
hearing acuity was within normal limits at the time of the 
August 2002 examination, 44 years after separation from 
service, that there was no relationship between left ear 
hearing loss first documented in 2004 and service.  The 
veteran is not competent to refute that conclusion, see 
Espiritu, supra.  As for the June 2002 private audiogram, the 
Board does not know if Dr. Foss employed VA-approved hearing 
tests or took a thorough history of the veteran's noise 
exposure.   Those audiometric results cannot be relied on in 
the Board's decision, and, moreover, Dr. Foss' etiologic 
conclusion is of less probative value than the more recent 
opinion that is based on a more complete and accurate 
history.  Absent competent evidence of a causal nexus between 
a left ear hearing loss disability and the veteran's military 
service, service connection is not warranted.

Entitlement to a Higher Initial Evaluation for Tinnitus, 
Including Entitlement to a Separate Rating for Each Ear

The veteran is service-connected for tinnitus, which is 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003), effective July 23, 2002.  
This 10 percent rating is the maximum schedular rating 
available for tinnitus under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  In January 2003, the veteran argued entitlement 
to the assignment of a separate 10 percent rating for each 
ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the Diagnostic Code.  Relevant to the veteran's 
appeal, Note (2), as revised, states:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

In VAOPGCPREC 7-2003 (November 19, 2003) (Application of 
Veterans Claims Assistance Act of 2000 to Claims Pending on 
Date of Enactment), VA's General Counsel held that,

[p]ursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is 
enacted or a new regulation is issued 
while a claim is pending before VA, VA 
must first determine whether the statute 
or regulation identifies the types of 
claims to which it applies.  If the 
statute or regulation is silent, VA must 
determine whether applying the new 
provision to claims that were pending 
when it took effect would produce 
genuinely retroactive effects.  If 
applying the new provision would produce 
such retroactive effects, VA ordinarily 
should not apply the new provision to the 
claim.  If applying the new provision 
would not produce retroactive effects, VA 
ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  As discussed below, however, the 
May 14, 2003, regulation changes, effective June 13, 2003, 
merely clarify long-standing VA practice and as such, no 
retroactive effect is produced in applying the amended 
Diagnostic Code 6260 to the veteran's claim.  In effect, the 
revised regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  68 Fed. Reg. at 25,822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  


VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-2003, p. 3.  

VA's General Counsel therefore determined that the former 
version of Diagnostic Code 6260, even prior to the most 
recent regulatory amendments, authorized assignment of only a 
single 10 percent rating for tinnitus, regardless of whether 
it was perceived as unilateral, bilateral or in the head, and 
specifically precluded the assignment of separate ratings for 
bilateral tinnitus.  Thus, VA's General Counsel concluded 
that the most recent regulatory amendment, effective June 13, 
2003, involved no substantive change.  Id.  The Board 
observes that precedential opinions of VA's General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507(b) (2003); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000). 

The Board recognizes that the assignment of separate ratings 
is dependent upon a finding that the disease entity is 
productive of distinct and separate symptoms, and that it is 
only the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses that is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  Upon consideration of 38 C.F.R. 
§ 4.25(b), however, the Board finds that tinnitus cannot be 
considered two separate disabilities merely because it is 
perceived to affect two ears.  Moreover, the Board is bound 
to apply governing VA legal authority, to include 
precedential General Counsel opinions.  As the General 
Counsel opinion makes clear, the disease entity of 
"tinnitus" has but one symptom, namely the perception of 
sound in the brain without acoustic stimulus.  Because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right ear and the left 
ear is not appropriate.  The governing rule is that only a 
single 10 percent disability rating is authorized for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus is 
but a single disability whether one or both ears are 
involved, and that separate ratings for each ear are not 
permitted.  See VAOPGCPREC 2-2003.  On this point, the denial 
of the veteran's claim is based on a lack of entitlement 
under the law.  The law, in particular the regulation 
governing schedular evaluation of tinnitus, is dispositive of 
this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board continues to note that the veteran does not argue - 
and the evidence does not suggest - that the symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate diagnostic code, or that 
tinnitus results in unusual disability.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2003), 
to include 38 C.F.R. § 3.321(b)(1) (2003).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee disability.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, to include entitlement to a separate evaluation 
for each ear, is denied.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



